--------------------------------------------------------------------------------

Exhibit 10.4
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
October 15, 2008 by and between VAIL HOLDINGS, INC., a Colorado corporation (the
“Company”), a wholly-owned subsidiary of VAIL RESORTS, INC., a Delaware
corporation (“VRI”), and John McD. Garnsey (“Executive”).
 
The parties hereto agree as follows:
 
 
1.
Employment.

 
(a)    The Company hereby employs Executive to serve as President - Vail Resorts
Hospitality on the terms and conditions set forth herein. In such capacity,
Executive shall have the responsibilities normally associated with such
position, subject to the direction and supervision of the Chief Executive
Officer (the “CEO”).
 
(b)    Executive accepts employment hereunder and agrees that, during the term
of Executive’s employment, Executive will observe and comply with the policies
and rules of the Company and devote substantially all Executive’s time during
normal business hours and best efforts to the performance of Executive’s duties
hereunder, which duties shall be performed in an efficient and competent manner
and to the best of Executive’s ability.  Executive further agrees that, during
the term of this Agreement, Executive will not, without the prior written
consent of the CEO and the Board, directly or indirectly engage in any manner in
any business or other endeavor, either as an owner, employee, officer, director,
independent contractor, agent, partner, advisor, or in any other capacity
calling for the rendition of Executive’s personal services.  This restriction
shall not preclude Executive from having passive investments, and devoting
reasonable time to the supervision thereof (so long as such does not create a
conflict of interest or interfere with Executive’s obligations hereunder), in
any business or enterprise that is not in competition with any business or
enterprise of the Company or any of its parents, subsidiaries or affiliates
(collectively, the “Companies”).  This Agreement shall not limit Executive’s
community or charitable activities so long as such activities do not impair or
interfere with Executive’s performance of the services contemplated by this
Agreement.
 
 
2.
Compensation.

 
For all services rendered by Executive to or on behalf of the Companies, the
Company shall provide or cause to be provided to Executive, subject to making
any and all withholdings and deductions required of the Company or its
affiliates by law with all other income tax consequences being borne by
Executive, the following:
 
(a)    Base Salary.  Executive shall receive a base salary of Three Hundred
Thirty Five Thousand Dollars ($335,000) per year increasing, effective August 1,
2009, to Three Hundred Sixty-Five Thousand Dollars ($365,000) per year (the
“Base Salary”), payable in accordance with the normal payroll practices of the
Company, and net of mandatory time off deductions and other applicable
withholding and deductions.  Executive’s Base Salary shall be reviewed annually
by the CEO and the Compensation Committee of the Board (the “Compensation
Committee”).  Any increases in such Base Salary shall be at the discretion of
the Compensation Committee, after consultation with and upon recommendation of
the CEO, and Executive acknowledges that the Compensation Committee is not
obligated to grant any increases.  The Base Salary shall not be lowered during
the term of this Agreement without Executive’s written consent.
 
 (b)    Vail Resorts Management Incentive Plan for Corporate
Executives.  Executive shall be entitled to participate in the Management
Incentive Plan for Corporate Executives (the “MIP”) on the same terms as may be
applicable to other senior executives of the Company and subject to the terms of
the MIP.  Under the MIP, Executive’s target annual bonus will be Fifty Percent
(50%) of Executive’s Base Salary based upon Executive’s performance in light of
objectives established by the CEO, and the Companies’ performance in light of
objectives established by the Compensation Committee.  Any awards under the MIP
are at the discretion of the Compensation Committee.
 
 (c)    Benefits; Paid Time Off. Executive shall be eligible to participate in
the benefit plans and perks and on the same terms as may be extended generally
to other senior executives of the Companies and to the extent Executive is
eligible under the terms of the applicable plan.  Executive shall also receive
Two Hundred Sixteen (216) hours of paid time off, which amount shall include
hours for paid holidays, as well as be required to take such hours of
mandatory-time-off in accordance with the Company’s policies and procedures.
 
(d)    Clubs and Other Privileges.  Executive shall, subject to applicable rules
in effect from time to time, be entitled during the term of employment to the
benefits of membership in such of the private clubs owned and operated by the
Company as designated by the CEO from time to time  (collectively “Clubs”) as
part of the Company’s quality evaluation program and subject to completion of
bi-annual feedback surveys; provided that Executive shall not actually be a
member of such Clubs and in no event shall Executive be entitled to any claim of
reimbursement for any initiation or similar fees.  Executive shall be solely
responsible for the payment of any and all charges incurred at such Clubs, but
may utilize Executive’s annual allowance provided pursuant to Executive
Perquisite Fund (as may be in effect from time to time) to pay such charges,
excepting only the payment of regular dues, which Executive shall not be
obligated to pay.  In addition, Executive shall receive all other benefits and
perquisites on the same terms afforded from time to time to senior executives
generally (e.g., season ski passes, executive perquisite fund).
 
(e)    Expense Reimbursement.  Executive shall have a travel and entertainment
budget that is reasonable in light of Executive’s position and responsibilities
and shall be reimbursed for all reasonable business-related travel and
entertainment expenses incurred by Executive thereunder upon submission of
appropriate documentation thereof in compliance with applicable Company
policies.
 
 (f)    Legal Expenses. The Company shall reimburse Executive’s reasonable
documented legal fees and expenses (not to exceed $10,000) incurred in the
review and negotiation of this Agreement.
 
 
3.
Term and Termination.

 
(a)           Term.  The effective date of this Agreement shall be October 15,
2008 (“Employment Commencement Date”).  Unless terminated earlier, the term of
this Agreement shall be for the period commencing with the Employment
Commencement Date and continuing through October 15, 2011 and shall thereafter
be automatically renewed for successive one-year periods unless, no later than
60 days before the expiration of the then-current term, either Executive or the
Company gives the other written notice of non-renewal, in which case this
Agreement shall expire upon the conclusion of the then-current initial or
renewal term.
 
(b)    Termination for Cause.  The Company may terminate this Agreement at any
time for “Cause”.  For purposes of this Agreement, “Cause” shall mean (i) any
conduct involving gross negligence, gross mismanagement, or the unauthorized
disclosure of confidential information or trade secrets; (ii) dishonesty or a
violation of the Company’s Code of Ethics and Business Conduct that has or
reasonably could be expected to result in a detrimental impact on the
reputation, goodwill or business position of any of the Companies; (iii) gross
obstruction of business operations or illegal or disreputable conduct by
Executive that impairs or reasonably could be expected to impair the reputation,
goodwill or business position of any of the Companies, and any acts that violate
any policy of the Company relating to discrimination or harassment; (iv)
commission of a felony or a crime involving moral turpitude or the entrance of a
plea of guilty or nolo contedere to a felony or a crime involving moral
turpitude; or (v) any action involving a material breach of the terms of the
Agreement including material inattention to or material neglect of duties.  In
the event of a termination for Cause, Executive shall be entitled to receive
only Executive’s then-current Base Salary through the date of such
termination.  Further, Executive acknowledges that in the event of such a
termination for Cause, Executive shall not be entitled to receive any bonus
payment for the year of termination or subsequent years under the MIP or any
other incentive compensation plan in which Executive is then participating.
 
(c)    Termination Without Cause.  The Company may terminate this Agreement at
any time without Cause, by giving Executive written notice specifying the
effective date of such termination.  In the event of a termination without Cause
and provided that Executive and the Company execute (and, if applicable,
thereafter not revoke) a written release in connection with such termination
substantially in the form attached hereto as Annex I (the “Mutual Release”),
Executive shall be entitled to receive (i) Executive’s then-current Base Salary
through the effective date of such termination, (ii) a pro-rated bonus for the
portion of the Company’s fiscal year through the effective date of such
termination, which pro-rated bonus shall be based on applying the level of
achievement of the performance targets (with respect to both Executive and the
Companies) to Executive’s target bonus for the year of such termination payable
in a lump sum at the same time as bonuses are paid to the Company’s senior
executives generally (the “Pro-Rated Bonus”), and (iii) twelve (12) months of
Executive’s then current Base Salary payable in a lump sum.  For the purposes of
this section, any written notice of non-renewal given by the Company pursuant to
Section 3(a) of this Agreement shall be deemed termination without Cause.  Any
payment to Executive made pursuant hereto shall be paid to Executive no later
than the date that is two and a half months following the calendar year in which
such termination without Cause occurs.
 
(d)    Termination By Executive For Good Reason.  Executive shall be entitled to
terminate this Agreement at any time for “Good Reason” by giving the Company
written notice of such termination.  For purposes of this Agreement, “Good
Reason” shall mean (i) the Company has breached its obligations hereunder in any
material respect, (ii) the Company has decreased Executive’s then current Base
Salary, (iii) Executive is directed to relocate Executive’s principal office
more than 50 miles from Interlocken Business Park without Executive’s consent,
and/or (iv) the Company has effected a material diminution in Executive’s
reporting responsibilities, authority, or duties as in effect immediately prior
to such change; provided, however, that Executive shall not have the right to
terminate this Agreement for Good Reason unless: (a) Executive has provided
notice to the Company of any of the foregoing conditions within 90 days of the
initial existence of the condition; (B) the Company has been given at least 30
days after receiving such notice to cure such condition; and (C) Executive
actually terminates employment within six months following the initial existence
of the condition.  In such event, provided that Executive and the Company have
executed (and, if applicable, thereafter not revoked) the Mutual Release,
Executive shall be entitled to receive (w) Executive’s then current Base Salary
through the effective date of such termination, (x) a Pro-Rated Bonus,
(y) twelve (12) months of Executive’s then current Base Salary payable in a lump
sum.  Any payment to Executive made pursuant hereto shall be paid to Executive
no later than the date that is two and a half months following the calendar year
in which such termination for Good Reason occurs.
 
(e)           Termination By Executive Without Good Reason.  Executive may also
terminate this Agreement at any time without Good Reason by giving the Company
at least thirty (30) days’ prior written notice.  In such event, Executive shall
be entitled to receive only Executive’s then-current Base Salary through the
date of termination.  Further, Executive acknowledges that in the event of such
a termination without Good Reason, Executive shall not be entitled to receive
any bonus payment for the year of termination or subsequent years under the MIP
or any other incentive compensation plan in which Executive is then
participating.
 
 (f)    Termination Due To Disability.  In the event that Executive becomes
“Totally and Permanently Disabled” (as reasonably determined by the Board acting
in good faith), the Company shall have the right to terminate this Agreement
upon written notice to Executive; provided, however, that in the event that
Executive and the Company execute (and, if applicable, thereafter not
revoke)  the Mutual Release, Executive shall be entitled to receive (i)
Executive’s then-current Base Salary through the date of such termination, (ii)
a Pro-Rated Bonus, and (iii) Executive’s then-current Base Salary, net of short
term disability payments remitted to Executive by the Company pursuant to the
Company’s Short-Term Disability Plan, through the earlier of (y) the scheduled
expiration date of this Agreement (but in no event less than twelve (12) months
from the date of disability) or (z) the date on which Executive’s long-term
disability insurance payments commence.
 
(g)    Termination Due To Death.  This Agreement shall be deemed automatically
terminated upon the death of Executive.  In such event, provided Executive’s
personal representative and the Company execute a release substantially in the
form of the Mutual Release, Executive’s personal representative shall be
entitled to receive (i) Executive’s then-current Base Salary through such date
of termination, and (ii) a Pro-Rated Bonus.
 
(h)    Other Benefits.  Upon Executive’s termination pursuant to Sections 3(c)
or (d), and, in the event that Executive and the Company execute (and, if
applicable, thereafter not revoke) the Mutual Release, the Company agrees to pay
Executive, in lump sum, one year’s COBRA premiums for continuation of health and
dental coverage in existence at the time of such termination, as determined as
of Executive’s date of termination. This payment will be remitted to Executive
at the same time that Executive is paid pursuant to Sections 3(c) and
(d).  Except as expressly set forth in this Section 3, Executive shall not be
entitled to receive any compensation or other benefits in connection with the
termination of Executive’s employment.
 
(i)           Termination in Connection with a Change in Control.  In the event
of a termination of Executive’s employment by the Company without Cause or by
Executive for Good Reason or notice by the Company of non-renewal of this
Agreement, all within 365 days of a consummation of a Change in Control of VRI
and provided that Executive and the Company execute (and, if applicable,
thereafter not revoke) the Mutual Release, Executive shall be entitled to
receive (i) Executive’s then-current Base Salary through the effective date of
such termination or non-renewal, (ii) a Pro-Rated Bonus, (iii) a lump sum
payment equal to twelve (12) months of Executive’s then current Base Salary plus
an amount equal to the cash bonus paid to Executive in the prior calendar year,
payable no later than the date that is two and a half months following the
calendar year in which such termination or non-renewal occurs, and (iv) to the
extent not already vested, full vesting of any RSUs, SARs or other equity awards
(including, but not limited to performance share options) held by Executive
whether granted to Executive pursuant to this Agreement or otherwise.  For
purposes of this Agreement, “Change in Control” shall mean an event or series of
events by which:  (A)  any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent,
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 35% or more of the equity securities of VRI entitled to vote for
members of the Board or equivalent governing body of VRI on a fully-diluted
basis; or (B) during any period of twenty four (24) consecutive months, a
majority of the members of the Board or other equivalent governing body of VRI
cease to be composed of individuals (1) who were members of that Board or
equivalent governing body on the first day of such period, (2) whose election or
nomination to that Board or equivalent governing body was approved by
individuals referred to in clause (1) above constituting at the time of such
election or nomination at least a majority of that Board or equivalent governing
body, or (3) whose election or nomination to that Board or other equivalent
governing body was approved by individuals referred to in clauses (1) and (2)
above constituting at the time of such election or nomination at least a
majority of that Board or equivalent governing body (excluding, in the case of
both clause (2) and clause (3), any individual whose initial nomination for, or
assumption of office as, a member of that Board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the Board); or (C) any person or two or more persons acting in
concert shall have acquired, by contract or otherwise, control over the equity
securities of VRI entitled to vote for members of the Board or equivalent
governing body of VRI on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right) representing 51% or more of the combined voting power of such
securities; or (D)VRI sells or transfers (other than by mortgage or pledge) all
or substantially all of its properties and assets to, another “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act).
 
(k)    Provisions of Agreement that Survive Termination.  No termination of this
Agreement shall affect any of the rights and obligations of the parties hereto
under Sections 4, 5, 6 and 7, and such rights and obligations shall survive such
termination in accordance with the terms of such sections.
 
 
4.
Restrictive Covenants.

 
(a)    The provisions of this Section 4 shall apply for a period of one (1) year
beginning with the date of termination of Executive’s employment hereunder for
any reason.  During such period, Executive will not, without the prior written
consent of the CEO, directly or indirectly, become associated, either as owner,
employee, officer, director, independent contractor, agent, partner, advisor or
in any other capacity calling for the rendition of personal services (“New
Capacity”), with any individual, partnership, corporation, or other organization
doing business in the State of Colorado (“New Enterprise”) whose business or
enterprise is lodging or hospitality (“Competing Business”); provided, however,
that the foregoing shall not preclude Executive from (i) engaging in such New
Capacity where (A) such Competing Business account for less than 10% of the New
Enterprise’s annual revenues and annual net income on both a historical or pro
forma basis for its most recently completed fiscal year, or (B) Executive’s
duties for the New Enterprise are not primarily related to the conduct of such
Competing Business, or (ii) having passive investments in less than five percent
(5%) of the outstanding capital stock of a competitive corporation that is
listed on a national securities exchange or regularly traded in the
over-the-counter market or that have been approved in writing by the
CEO.  Executive acknowledges that this Agreement is a contract for the
protection of trade secrets within the meaning of Colorado Revised Statutes §
8-2-113(2)(b) and that Executive is an executive or manager, or professional
staff to an executive or manager, within the meaning of Colorado Revised
Statutes § 8-2-113(2)(d).  Executive acknowledges that Executive has had a full
and fair opportunity to consult with counsel of Executive’s own choosing
concerning the meaning and legal effect of this Section 4(a).
 
(b)    Further, Executive covenants and agrees that, during Executive’s
employment hereunder and for the period of one year thereafter, Executive will
not, directly or indirectly, solicit for another business or enterprise, or
otherwise interfere with the Company’s relationship with, any person who is a
Grade 27 managerial or higher level employee of any of the Companies at the time
of Executive’s termination.
 
(c)           Executive acknowledges that the restrictions, prohibitions and
other provisions hereof, are reasonable, fair and equitable in terms of
duration, scope and geographic area; are necessary to protect the legitimate
business interests of the Company; and are a material inducement to the Company
to enter into this Agreement.
 
(d)    In the event Executive breaches any provision of Section 4, in addition
to any other remedies that the Company may have at law or in equity, Executive
shall promptly reimburse the Company for any severance payments received from,
or payable by, the Company.  In addition, the Company shall be entitled in its
sole discretion to offset all or any portion of the amount of any unpaid
reimbursements against any amount owed by the Company to Executive.
 
 
5.
Document Return; Resignations.

 
(a)    Upon termination of Executive’s employment hereunder for any reason, or
upon the Company’s earlier request, Executive agrees that Executive shall
promptly surrender to the Company all letters, papers, documents, instruments,
records, books, products, data and work product stored on electronic storage
media, and any other materials owned by any of the Companies or used by
Executive in the performance of Executive’s duties under this Agreement.
 
(b)    Upon termination of Executive hereunder for any reason, Executive agrees
that Executive shall be deemed to have resigned from all officer, director,
management or board positions to which Executive may have been elected or
appointed by reason of Executive’s employment or involvement with the Company,
specifically including but not limited to the Board, the boards of any of the
Companies and any other boards, districts, homeowner and/or industry
associations in which Executive serves at the direction of the CEO
(collectively, the “Associations”).  Executive agrees to promptly execute and
deliver to the Company or its designee any other document, including without
limitation a letter of resignation, reasonably requested by the Company to
effectuate the purposes of this Section 5(b).  If the Company is unable, after
reasonable effort, to secure Executive’s signature on any document that the
Company deems to be necessary to effectuate the purposes of this Section 5(b),
Executive hereby designates and appoints the Company and its duly authorized
officers and agents as Executive’s agent and attorney-in-fact, to act for and on
Executive’s behalf to execute, verify and submit to any appropriate third party
any such document, which shall thereafter have the same legal force and effect
as if executed by Executive.
 
 
6.
Confidentiality and Assignment of Intellectual Property.

 
(a)    During Executive’s employment with the Company, and at all times
following the termination of Executive’s employment hereunder for any reason,
Executive shall not use for Executive’s own benefit or for the benefit of any
subsequent employer, or disclose, directly or indirectly, to any person, firm or
entity, or any officer, director, stockholder, partner, associate, employee,
agent or representative thereof, any confidential information or trade secrets
of any of the Companies or the Associations, other than as reasonably necessary
to perform Executive’s duties under this Agreement.  As used herein, the term
“confidential information” includes budgets, business plans, strategies,
analyses of potential transactions, costs, personnel data, and other proprietary
information of the Company that is not in the public domain.
 
(b)    For purposes of this Section 6(b), “Company Inventions” means all ideas,
processes, trademarks and service marks, inventions, discoveries, and
improvements to any of the foregoing, that Executive learns of, conceives,
develops or creates alone or with others during Executive’s employment with the
Company (whether or not conceived, developed or created during regular working
hours) that directly or indirectly arise from or relate to: (i) the Company’s
business, products or services; or (ii) work performed for the Company by
Executive or any other Company employee, agent or contractor; or (iii) the use
of the Company’s property or time; or (iv) access to the Company’s confidential
information.  Executive hereby assigns to the Company Executive’s entire right,
title and interest in all Company Inventions, which shall be the sole and
exclusive property of the Company whether or not subject to patent, copyright,
trademark or trade secret protection.  Executive also acknowledges that all
original works of authorship that are made by Executive (solely or jointly with
others), within the scope of Executive’s employment with the Company, and that
are protectable by copyright, are “works made for hire,” as that term is defined
in the United States Copyright Act (17 U.S.C.  §§ 101, et seq.).  To the extent
that any such works, by operation of law, cannot be “works made for hire,”
Executive hereby assigns to Company all right, title, and interest in and to
such works and to any related copyrights.  Executive shall promptly execute,
acknowledge and deliver to the Company all additional instruments or documents
deemed at any time by the Company in its sole discretion to be necessary to
carry out the intentions of this paragraph.
 
 
7.
Non-Disparagement.

 
Following the termination of Executive’s employment hereunder for any reason,
Executive agrees that Executive shall not make any statements disparaging of any
of the Companies, their respective boards, their businesses, and the officers,
directors, stockholders, or employees of any of the Companies or the
Associations.  In response to inquiries from prospective employers, which shall
be referred by Executive only to the Senior Vice President of Human Resources,
the Company shall confirm only dates of employment, job title, and job
responsibilities.  Subject to the terms of this Section 7, Executive, as
appropriate, may respond truthfully to inquiries from prospective employers of
Executive, and the Company and Executive may respond truthfully as may be
required by any governmental or judicial body acting in its official capacity.
 
 
8.
Non-Assignability.

 
It is understood that this Agreement has been entered into personally by the
parties.  Neither party shall have the right to assign, transfer, encumber or
dispose of any duties, rights or payments due hereunder, which duties, rights
and payments with respect hereto are expressly declared to be non-assignable and
non-transferable, being based upon the personal services of Executive, and any
attempted assignment or transfer shall be null and void and without binding
effect on either party; provided, however, that the Company may assign this
Agreement to any parent, subsidiary, affiliate or successor corporation.
 
 
9.
Injunctive Relief.

 
The parties acknowledge that the remedy at law for any violation or threatened
violation of Sections 4, 5, 6, 7 and/or 8 of this Agreement may be inadequate
and that, accordingly, either party shall be entitled to injunctive relief in
the event of such a violation or threatened violation without being required to
post bond or other surety.  The above stated remedies shall be in addition to,
and not in limitation of, any other rights or remedies to which either party is
or may be entitled at law, in equity, or under this Agreement.
 

 
10.
Indemnification.

 
The Company agrees that it shall indemnify and hold harmless Executive in
connection with legal proceedings seeking to impose liability on Executive in
such Executive’s capacity as a director, officer or employee of the Companies to
the fullest extent permitted under the Amended and Restated Certificate of
Incorporation and Amended and Restated Bylaws of VRI.  In furtherance thereof,
the Company and Executive each agree to execute and deliver an Indemnification
Agreement by and between the Company and Executive, attached hereto as Exhibit A
and incorporated herein by reference, concurrently with the execution and
delivery of this Agreement.  To the extent any provision set forth in the
Indemnification Agreement is in conflict with any provision set forth in this
Agreement, the provision set forth in the Indemnification Agreement shall
govern.  Further, Executive shall be entitled to coverage under the Directors
and Officers Liability Insurance program to the same extent as other senior
executives of the Companies.
 

 
11.
Complete Agreement.

 
This Agreement constitutes the full understanding and entire employment
agreement of the parties, and supersedes and is in lieu of any and all other
understandings or agreements between the Company and Executive.  Nothing herein
is intended to limit any rights or duties Executive has under the terms of any
applicable incentive compensation, benefit plan or other similar agreements.
 

 
12.
Disputes

                     .
    All disputes relating to or arising from this Agreement and/or Executive’s
employment with the Company shall be resolved, upon written request by either
party, by final and binding arbitration by the Judicial Arbiter Group (“JAG”) in
Denver, Colorado in accordance with the JAMS Streamlined Arbitration Rules and
Procedures as in effect at the time of the arbitration.  The JAG arbitration
fees shall be paid equally by the parties hereto.  Arbitration hereunder shall
take place before one JAG arbitrator mutually agreed upon by the parties within
30 days of the written request for arbitration.  If the parties are unable or
fail to agree upon the arbitrator within such time, the parties shall submit a
request at the end of such period to JAG to select the arbitrator within 15 days
thereafter.  The arbitration and determination rendered by the JAG arbitrator
shall be final and binding on the parties and judgment may be entered upon such
determination in any court having jurisdiction thereof (and such judgment
enforced, if necessary, through judicial proceedings).  It is understood and
agreed that the arbitrator shall be specifically empowered to designate and
award any remedy available at law or in equity, including specific
performance.  The arbitrator may award costs and expenses of the arbitration
proceeding (including, without limitation, reasonable attorneys' fees) to the
prevailing party.
 

 
13.
Amendments.

 
Any amendment to this Agreement shall be made only in writing and signed by each
of the parties hereto.
 

 
14.
Governing Law.

 
The internal laws of the State of Colorado law shall govern the construction and
enforcement of this Agreement.
 

 
15.
Notices.

 
Any notice required or authorized hereunder shall be deemed delivered when
deposited, postage prepaid, in the United States mail, certified, with return
receipt requested, addressed to the parties as follows:
 
    John McD. Garnsey
    21500 Highway Six
    Eagle, CO 81631


    Vail Holdings, Inc.
    390 Interlocken Crescent
    Broomfield, Colorado  80021
    Attn:  General Counsel
 

 
16.
Code Section 409A.

 
Anything in this Agreement to the contrary notwithstanding, if on the date of
termination of Executive’s employment with the Company, as a result of such
termination, Executive would receive any payment that, absent the application of
this Section 16 would be subject to interest and additional tax imposed pursuant
to Section 409A(a) of the Internal Revenue Code of 1986, as amended (the “Code”)
as a result of the application of Section 409A(a)(2)(B)(i) of the Code, then no
such payment shall be made prior to the date that is the earliest of (1) 6
months after the date of termination of Executive’s employment, (2) Executive’s
death, or (3) such other date as will cause such payment not to be subject to
such interest and additional tax.
 

 
17. 
No Duty to Mitigate

    .
    Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor will any payments hereunder be subject to offset in the event
Executive does mitigate.
 

 
18.
Binding Effect.

   
    This Agreement shall be binding upon and inure to the benefit of the parties
and their respective successors, permitted assigns, heirs, executors and legal
representatives.
 

 
19. 
Counterparts.

    
    This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original
but all such counterparts together shall constitute one and the same
instrument.  Each counterpart may consist of two copies hereof each signed by
one of the parties hereto.
 

 
20. 
Construction.

                     
    Headings in this Agreement are for convenience only and shall not control
the meaning of this Agreement.  Whenever applicable, masculine and neutral
pronouns shall equally apply to the feminine genders; the singular shall include
the plural and the plural shall include the singular.  The parties have reviewed
and understand this Agreement, and each has had a full opportunity to negotiate
this Agreement’s terms and to consult with counsel of their own
choosing.  Therefore, the parties expressly waive all applicable common law and
statutory rules of construction that any provision of this Agreement should be
construed against this Agreement’s drafter, and agree that this Agreement and
all amendments thereto shall be construed as a whole, according to the fair
meaning of the language used.
 

 
21. 
Severability and Modification by Court.

                 
    If any court of competent jurisdiction declares any provision of this
Agreement invalid or unenforceable, the remainder of this Agreement shall remain
fully enforceable.  To the extent that any such court concludes that any
provision of this Agreement is void or voidable, the court shall reform such
provision(s) to render the provision(s) enforceable, but only to the extent
absolutely necessary to render the provision(s) enforceable and only in view of
the parties’ express desire that the Company be protected to the greatest extent
allowed by law from unfair competition, unfair solicitation and/or the misuse or
disclosure of its confidential information and records containing such
information.
 


 
[Signature Page to follow.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day of the date first written above.
 
VAIL HOLDINGS, INC.
 


 
By: /s/ Robert A. Katz _____________________
 
Name: Robert A. Katz
 
Title: Chief Executive Officer
 


 
EXECUTIVE:
 


 
/s/ John McD. Garnsey____________________
 
John McD. Garnsey
 


 


 


 

 
 

--------------------------------------------------------------------------------

 

Annex I
 
MUTUAL RELEASE
 
This mutual release (this “Release”) is entered into as of this _____________
day of _____________, 20___ (the “Release Date”) by John McD. Garnsey
(“Employee”), on the one hand and Vail Holdings, Inc., (“VHI”) on the other
hand.
 
1.           Reference is hereby made to Executive Employment Agreement, dated
__________, 20__ (the “Executive Employment Agreement”) by the parties hereto
setting forth the agreements among the parties regarding the termination of the
employment relationship between Employee and VHI.  Capitalized terms used but
not defined herein have the meanings ascribed to them in Executive Employment
Agreement.
 
2.           Employee, for him/herself, his/her spouse, heirs, executors,
administrators, successors, and assigns, hereby releases and discharges VHI and
its respective direct and indirect parents and subsidiaries, and other
affiliated companies, and each of their respective past and present officers,
directors, agents and employees, from any and all actions, causes of action,
claims, demands, grievances, and complaints, known and unknown, that Employee or
his/her spouse, heirs, executors, administrators, successors, or assigns ever
had or may have at any time through the Release Date.  Employee acknowledges and
agrees that this Release is intended to and does cover, but is not limited to:
(i) any claim of employment discrimination of any kind whether based on a
federal, state, or local statute or court decision, including the Age
Discrimination in Employment Act with appropriate notice and rescission periods
observed; (ii) any claim, whether statutory, common law, or otherwise, arising
out of the terms or conditions of Employee’s employment and/or Employee’s
separation from VHI including, but not limited to, any claims in the nature of
tort or contract claims, wrongful discharge, promissory estoppel, intentional or
negligent infliction of emotional distress, and/or breach of covenant of good
faith and fair dealing.  The enumeration of specific rights, claims, and causes
of action being released shall not be construed to limit the general scope of
this Release.  It is the intent of the parties that, by this Release, Employee
is giving up all rights, claims and causes of action occurring prior to the
Release Date, whether or not any damage or injury therefrom has yet
occurred.  Employee accepts the risk of loss with respect to both undiscovered
claims and with respect to claims for any harm hereafter suffered arising out of
conduct, statements, performance or decisions occurring before the Release Date.
 
3.           VHI hereby releases and discharges Employee, his/her spouse, heirs,
executors, administrators, successors, and assigns, from any and all actions,
causes of actions, claims, demands, grievances and complaints, known and
unknown, that VHI ever had or may have at any time through the Release
Date.  VHI acknowledges and agrees that this Release is intended to and does
cover, but is not limited to: (i) any claim, whether statutory, common law, or
otherwise, arising out of the terms or conditions of Employee’s employment
and/or Employee’s separation from VHI, and (ii) any claim for attorneys’ fees,
costs, disbursements, or other like expenses.  The enumeration of specific
rights, claims, and causes of action being released shall not be construed to
limit the general scope of this Release.  It is the intent of the parties that,
by this Release, VHI is giving up all of its respective rights, claims, and
causes of action occurring prior to the Release Date, whether or not any damage
or injury therefrom has yet occurred.  VHI accepts the risk of loss with respect
to both undiscovered claims and with respect to claims for any harm hereafter
suffered arising out of conduct, statements, performance or decisions occurring
before the Release Date.
 
4.           This Release shall in no event (i) apply to any claim by either
Employee or VHI arising from any breach by the other party of its obligations
under Executive Employment Agreement occurring on or after the Release Date,
(ii) waive Employee’s claim with respect to compensation or benefits earned or
accrued prior to the Release Date to the extent such claim survives termination
of Employee’s employment under the terms of Executive Employment Agreement, or
(iii) waive Employee’s right to indemnification under the by-laws of the
Company.
 
5.           Enforceability of Release:
 
 
(a)
You acknowledge that you have been advised to consult with an attorney before
signing this Release.

 

 
(b)
You acknowledge the adequacy and sufficiency of the consideration outlined in
Executive Employment Agreement for your promises set forth in this Release and
that the Company is not otherwise obligated to pay such sums.

 
 
(c)
You acknowledge that you have been offered at least twenty-one (21) days to
consider this Release, that you have read Executive Employment Agreement and
this Release, and understand its terms and significance, and that you have
executed this Release and with full knowledge of its effect, after having
carefully read and considered all terms of this Release and, if you have chosen
to consult with an attorney, your attorney has fully explained all terms and
their significance to you.

 

 
(d)
You hereby certify your understanding that you may revoke this Release, as it
applies to you, within seven (7) days following execution of this Release and
that this Release shall not become effective or enforceable until that
revocation period has expired.  Any revocation should be sent, in writing, to
Vail Resorts Management Company, 390 Interlocken Crescent, Suite 1000,
Broomfield, Colorado  80021, Attn: Office of the General Counsel.  You also
understand that, should you revoke this Release within the seven-day period,
this Release, as it applies to you, would be voided in its entirety and the sums
set forth in Executive Employment Agreement would not be paid or owed to you.

 
6.           This Mutual Release shall be effective as of the eighth day
following the Release Date and only if executed by both parties.
 


IN WITNESS WHEREOF, each party hereto, intending to be legally bound, has
executed this Mutual Release on the date indicated below.
 
JOHN MCD.
GARNSEY                                                                                                                     VAIL
HOLDINGS, INC.
 


 
_________________________________                                                                                           By:_________________________________
 
Date:______________________________                                                                                        Date:_______________________________
 


 


 


 





